FILED
                             NOT FOR PUBLICATION
                                                                              NOV 01 2016

                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT

JESSE J. VALE,                                     No. 15-15696

              Petitioner - Appellant,              D.C. No. 4:14-cv-1588-PJH

  v.
                                                   MEMORANDUM*
CONNIE GIBSON, Warden,

               Respondent - Appellee.

                   Appeal from the United States District Court
                        for the Northern District of California
                 Phyllis J. Hamilton, Chief District Judge, Presiding

                       Argued and Submitted October 21, 2016
                             San Francisco, California

Before: BEA and IKUTA, Circuit Judges, and RESTANI,** Judge.

       Jesse J. Vale (“Vale”) appeals the district court’s denial of his petition for a

writ of habeas corpus. The district court reviewed the California Court of Appeal’s

decision to affirm the trial court’s denial of Vale’s objection to disallow the

prosecution’s use of its peremptory challenges as race-based under Batson v.



       *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
         The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
Kentucky, 476 U.S. 79 (1986). See People v. Vale, No. H037358, 2013 WL

5278501, at *7 (Cal. Ct. App. Sept. 19, 2013).

      We have jurisdiction pursuant to 28 U.S.C. § 2253. We review the district

court’s denial of Vale’s habeas petition de novo. Lopez v. Thompson, 202 F.3d

1110, 1116 (9th Cir. 2000) (en banc). We review the trial court’s denial of Vale’s

Batson objection de novo because the California Court of Appeal’s decision was

dependent on an antecedent unreasonable application of federal law, and thus not

entitled to deference under 28 U.S.C. § 2254(d)(1). See Shirley v. Yates, 807 F.3d

1090, 1101 (9th Cir. 2015).

      The trial court did not err by finding that Vale failed to make out a prima

facie Batson case at step one because, considering the totality of the circumstances,

Vale did not raise an inference of discrimination. Although the trial court allowed

the prosecutor to state his justifications for striking the jurors in question, we may

affirm the trial court’s Batson step one determination without considering the

validity of the prosecutor’s reasons for exercising his peremptory challenges. See

United States v. Guerrero, 595 F.3d 1059, 1063 (9th Cir. 2010).

      AFFIRMED.




                                           2